Citation Nr: 1718988	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 1, 2005 for the grant of service connection for a psychiatric disability.


REPRESENTATION

Moving party represented by:  Robin M. Webb, Esq.












INTRODUCTION

The Veteran had active service in the United States Army from April 1989 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. See 38 U.S.C.A. §7111 (West 2014); 38 C.F.R. §20.1400 (2016). The April 2010 rating decision established service connection for Major Depressive disorder and PTSD with an evaluation of 100 percent effective March 1, 2005, which was determined to be the date of the Veteran's service connection claim. The Board notes that in a January 2001 rating decision, the RO established entitlement to nonservice-connected pension.


FINDINGS OF FACT

1.  An application for compensation and pension was received July 10, 2000, which identified a psychiatric disorder as the disability for which compensation benefits were sought.  

2.  There is no indication that the Veteran's July 10, 200 claim for service connection was implicitly or explicitly denied by a subsequent rating decision prior to this claims stream, and it remained as a pending compensation claim.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 10, 2000, for the grant of service connection for major depressive disorder and PTSD have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The Veteran argues that he is entitled to an effective date prior to March 1, 2005 for service connection for a psychiatric disability.  He contends that the April 2010 rating decision that initially granted service connection for his claimed psychiatric was incorrect in that it should have treated his July 10, 2000 application as a claim for service connection for a psychiatric disorder.  Therefore, he contends that the effective date for his service connected psychiatric disability should be the July 10, 2000 date of receipt of his original claim, which is earlier than the March 1, 2005 date assigned.  The Veteran's representative cites to 38 C.F.R. § 3.151, where, "a claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation. The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit."  The Board agrees.

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a) (West 2014).

The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b) (West 2014).  An original claim is an initial claim filed by a veteran for disability compensation.  38 U.S.C.A. § 5110 (B) (West 2014).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA benefits, whether formal or informal, remains pending until finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160 (c)(2016); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").

The Veteran's representative argues that in his July 10, 2000 VA Form 21-526, the Veteran explicitly stated in Box 17 that his major depression began in 12/I5/90, before departing to the Persian Gulf.  This timeframe provided as to onset falls within his period of service and triggers development of a claim for service connection, regardless that he left blank boxes 19-21.	

She further argues that nowhere in this application does the Veteran specifically elect the lesser benefit of pension, as compared to a claim of entitlement to service connection, nor does his Statement in Support of Claim, also dated and received July l 0, 2000, specifically elect one benefit over the other (compensation versus pension or vice versus).

In its July 14, 2000 correspondence to the Veteran, this RO specifically indicated that it had received his application "for VA service-connected disability compensation benefits," and the disabilities listed by VA as claimed by the Veteran as service-connected, in pertinent part, include major depression.  This correspondence then proceeded to inform the Veteran that his application was incomplete because it was not well grounded; there was no discussion in any manner as to pension or that his claim was actually a claim for pension.  Rather, at most, it was noted that the Veteran needed to clarify the disability for which he was seeking service connection, as "mixed" is not a disability or condition.

In response to this letter, according to contact notes dated July 17, 2000, the Veteran called and stated that he wanted to claim service connection for depression and hypertension, and VA could disregard the claim for "mixed."  According to a contact note dated only three days later by a different VA employee, July 20, 2000, the Veteran called to check and see if his medical records had been requested, and it is noted that he said that he was claiming non-service connected disability.  An additional note on this same page, dated July 24, 2000, cryptically notes only that he "called to make sure we changed claim to NSC."  Subsequent to the first notation, the RO sent the Veteran a development letter dated July 21, 2000, which indicates that he had brought it to their attention that he was claiming non-service connected benefits.  Other than receipt of VA treatment records, the next action and development was VA's grant of pension, in January 2001.

On March 1, 2005, the Veteran submitted a Statement in Support of Claim, in which he reiterated a claim for service connection for depression, as well as anxiety.  In a contact note dated March 23, 2005, the Veteran's confusion as to his previous claim is noted, as well as the establishment of a pension claim end product, instead of an original claim end product.

The Veteran's very own words in his VA Form 21-526, received by the RO on July 10, 2000, clearly state that his major depression began 12/ 15/90, before departing to the Persian Gulf.  These very words, placing the date of onset of his depression in service, rebut the arguments as to why the RO processed the Veteran's claim as a non-service connected pension claim, at least as to depression.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).

Here, the Board finds that the aforementioned evidence is sufficient to place the issue of whether there was a compensation claim filed in July 2000 in a state of equipoise.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a compensation claim was filed on July 20, 2000. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Accordingly, the Board finds that the Veteran's July 10, 2000 claim for compensation was not explicitly or implicitly denied in the January 2001 rating decision granting nonservice-connected pension.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-214 (2010); see also Ingram, 21 Vet. App. at 240.  Although the U.S. Court of Appeals for the Federal Circuit has held that "a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim," Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008), here, there was no intervening final denial of the Veteran's claim, prior to the RO's grant of service connection in its April 2010 rating decision.  Indeed, the Veteran's instant appeal stems from his disagreement with the effective date assigned for the grant of service connection, which is the appropriate procedural vehicle for asserting entitlement to an earlier effective date based on a prior pending claim.  See Ingram, 21 Vet. App. at 240-41 (holding that direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim).  

A claim will not become final if VA has failed to act upon the claim or has failed to notify the claimant of the denial of his claim or of his right to appeal an adverse decision. Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc). Moreover, if a claim is left pending, it can be addressed when a subsequent claim for the same disability is adjudicated by VA, in which case the effective date for any award of benefits will be the effective date applicable to the original claim. Adams v. Shinseki, 568 F.3d 956 (Fed.Cir.2009) (adopting the framework used in Ingram).  Here, the Veteran's July 10, 2000, application for disability compensation benefits based on a psychiatric disability was first addressed in the April 2010 rating decision granting the Veteran disability compensation benefits.  

As noted above, the effective date of an award based on an original claim, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  After consideration of all the applicable regulations and laws, the Board finds that the Veteran's July 10, 2000 application was a formal claim that was pending and had not been finally adjudicated as of March 1, 2005, the date VA received his second claim for service connection for a psychiatric disability.  38 C.F.R. § 3.160 (c) (2016).  The Board therefore finds that the date of receipt of the application for service connection is July 10, 2000, and an effective date of the same for the grant of service connection for major depressive disorder and PTSD is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


ORDER

An effective date of July 10, 2000 for service connection for major depression and PTSD is granted.  



                       ____________________________________________
	BRADLEY W. HENNINGS
	Veterans Law Judge, Board of Veterans' Appeals
 of Veterans Affairs


